 Case 5:20-cv-05137-PKH Document 12                 Filed 02/03/21 Page 1 of 1 PageID #: 61




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

JAMIE LAWSON, Individually and on
behalf of all others similarly situated                                            PLAINTIFF

v.                                     No. 5:20-CV-05137

TIMOTHY CORDER; JAMES CORDER;
and GARY CORDER                                                                 DEFENDANTS

                                           JUDGMENT

       Pursuant to the notice of acceptance (Doc. 10) and offer of judgment (Doc. 10-1) filed in

this case on November 13, 2020, judgment is entered in favor of Plaintiff Jamie Lawson on her

complaint against Defendants, jointly and severally, in the amount of $10,000, inclusive of court

costs and attorney’s fees. Interest shall accrue on this judgment at the rate of 0.09% per annum

from the date of entry until the judgment is satisfied.

       IT IS SO ADJUDGED this 3rd day of February, 2021.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
